Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 10/13/2021.
•	 Claims 1, 2, 5, 8 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 2, 5, 8 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 8
• wherein the parameters defining the particle diameter distribution are a parameter having a length dimension and an exponential parameter of a Rosin-Rammler distribution representing a distribution of particle diameters of a granular material, and
wherein, when the input value of the coarse graining coefficient is K, the processing apparatus sets the particle diameters of the plurality of coarse grained particles based on the Rosin-Rammler distribution using a value of K times the input value as the parameter having the length dimension and using the same value as the input value as the exponential parameter and simulates the behavior of the coarse grained granular material using a discrete element method.

Claim 5
• wherein the distribution of the particle diameters of the granular material after the coarse graining is obtained by determining a value of a parameter having a length dimension and a value of an exponential parameter of a Rosin-Rammler distribution, defining the distribution of the particle diameters of the granular material to be simulated, and by determining a value of a parameter having a length dimension and a value of an exponential parameter of a Rosin-Rammler distribution, defining the distribution of the particle diameters of the granular material after the coarse graining, based on the determined values, and
wherein, when a value of a coarse graining coefficient when the granular material to be simulated is coarse grained is K, a value of K times the value of the parameter having the length dimension and the same value as the exponential parameter of the Rosin-Rammler distribution, defining the distribution of the particle diameters of the granular material to be simulated, are used as the parameter having the length dimension and the exponential parameter of the Rosin-Rammler distribution, defining the distribution of the particle diameters of the granular material after the coarse graining.

	The closest prior art of record -Sakai et al. ("Verification and validation of a coarse grain model of the DEM in a bubbling fluidized bed", Chemical Engineering Journal 244 (2014) 33–43) discloses development of a coarse grain model that is shown to simulate the macroscopic behavior of solid particles in three-dimensional dense gas–solid flows by using the discrete element method (DEM). 
Another relevant prior art of record - González-Tello et al. (“A modified Nukiyama–Tanasawa distribution function and a Rosin–Rammler model for the particle-size-distribution analysis”, Powder Technology 186 (2008) 278–281) attempt to highlight the modified Nukiyama–Tanasawa and Rosin–Rammler distribution functions to fit the data on a particle-size distribution (PSD). The proposed normalized distribution function has been applied successfully to the PSD analysis (cork granulate and spray atomization droplets). 
Yet, another relevant prior art of record - Sakai et al. (Study on a large-scale discrete element model for fine particles in a fluidized bed, 2012, Advanced Powder Technology 23 (2012) 673–681) teaches a coarse grain model to simulate the non-cohesive particle behavior in large-scale powder systems. Numerical simulations were performed to show the adequacy of this model in a fluidized bed, which is a typical gas–solid flow situation.
Deen et al.  (Review of discrete particle modeling of fluidized beds, Chemical Engineering Science 62 (2007) 28 – 44) teaches the use of discrete particle models (DPMs) for the study of the flow phenomena prevailing in fluidized beds. A basic DPM, based on both the hard- and soft-sphere approaches is described. The importance of the closures for particle–particle and gas–particle interaction is demonstrated with several illustrative examples
Lu et al. (Assessment of different coarse graining strategies to simulate polydisperse gas-solids flow, Chemical Engineering Science 179 (2018) 53–63) conceptually presents two different coarse graining methods that can be applied to polydisperse powders, namely the same statistic weight method (SSW) and the same size parcel method (SSP), and assess their accuracy by comparison with the finest simulation results obtained with a discrete element method (DEM).
QUETESCHINER et al. (ADAPTIVE COARSE-GRAINING FOR LARGE-SCALE DEM SIMULATIONS, 12th International Conference on CFD in Oil & Gas, Metallurgical and Process Industries, 2017, pp 1-6) developed a new technique based on the efficient combination 
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 5 and 8.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1, 2, 5, 8 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146